Title: To George Washington from Alexander Hamilton, 24 January 1795
From: Hamilton, Alexander
To: Washington, George


        
          Sir,
          Treasury Departt Jany 24th 1795.
        
        I have the honor to send you the extract of a Letter of the 27th of December 1793 from our Commissioners in Holland, stating their having exceeded their instruction in the last Loan

of 300.000 of Florins, by an allowance of 5 ⅌ Cent for charges instead of which was prescribed as a limit.
        Very much disposed to confide in the representation of those Gentlemen & believing there may be policy in not restraining their zeal by too much strictness in such a case, I submit it as my opinion, that it is expedient to go as far towards a compliance with their expectation as the Laws will warrant.
        This I consider as 4½ ⅌ Cent, which tho’ short of their standard, will evince the equitable & liberal disposition of the Executive, and a part of the emolument being their own, may prove not unsatisfactory. With perfect respect &c.
        
          Alex. Hamilton.
        
      